Case 1:17-cv-08373-RBK-AMD Document 41 Filed 12/30/19 Page 1 of 1 PageID: 2387



 NOT FOR PUBLICATION

                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY
                                CAMDEN VICINAGE

                                                 :
                                                 :
                                                 :
                                                 :        Civil No. 17-8373 (RBK/AMD)
  IN RE NAVIENT CORPORATION                      :
  SECURITIES LITIGATION                          :        ORDER
                                                 :
                                                 :
                                                 :
                                                 :
                                                 :
                                                 :

 KUGLER, United States District Judge:

          THIS MATTER comes before the Court upon the Motion (Doc. 36) of Defendants

 Somsak Chivavibul, Christian M. Lown, John F. Remondi, and Navient Corporation to dismiss

 Plaintiff’s consolidated Complaint (Doc. 33). For the reasons expressed in the corresponding

 Opinion,

          IT IS HEREBY ORDERED that Defendants’ Motion (Doc. 36) is DENIED.



 Dated:         12/30/2019                               /s Robert B. Kugler
                                                         ROBERT B. KUGLER
                                                         United States District Judge
